Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection which addresses the teachings or matters specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kim et al. [US PGPUB 20180175106] (hereinafter Kim).

Regarding claim 1, Kim teaches a display device comprising:
a substrate (SUB, Fig. 18);
a first bank (PSV1, Fig. 18) on the substrate (Fig. 18), at least portions of the first bank being spaced apart from each other (Fig. 18);
a plurality of first electrodes (CNE1, Para 90/109) on the substrate (Fig. 18), at least portions of the first electrodes being on portions of the first bank (Fig. 18);
a second electrode (CNE2, Para 112) on the substrate (Fig. 18), the second electrode being spaced apart from and between adjacent ones of the first electrodes (Fig. 18), at least a portion of the second electrode being on a portion of the first bank (Fig. 18); and
a plurality of light emitting elements (LD1, Para 170) on the first electrodes and the second electrode (Fig. 18; at least on a surface of…).


Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	
Claims 12-17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
a first bank comprising a first extension portion extending in a first direction and a second extension portion extending in a second direction crossing the first direction;
a plurality of external electrodes extending in the second direction and partially on the second extension portion of the first bank;
a plurality of internal electrodes between the external electrodes and not overlapping the second extension portion of the first bank (as claimed in claim 12), in combination with the rest of claim limitations as claimed and defined by the Applicant.
	
Claims 18-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
a first bank on the substrate and comprising a first extension portion extending in a first direction and a second extension portion extending in a second direction crossing the first direction;
a first electrode and a second electrode extending in the second direction and partially overlapping the second extension portion of the first bank, the first electrode and the second electrode being spaced apart from each other in the first direction (as claimed in claim 18), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819